DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Preliminary Amendments
The preliminary amendments of the claims, filed 09/20/2022, has been fully considered.

	
Status of Claims
Claim 5-8, 10, 12-15, and 17-18 are pending and under examination.
Claims 1-4, 9, 11, and 16 have been canceled.

Response to Amendment
The amended claims received on 09/20/2022 have overcome the claim objections set forth in the Final Rejection mailed on 04/29/2022.  Therefore, the claim objections have been withdrawn.  However, based on the amended claims, new claim objections have been set forth.
Applicants amendments to the claims have overcome the 112(b) rejection previously set forth in the Final Rejection. Accordingly, the 112(b) rejection has been withdrawn.  However, based on the amended claims, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 09/20/2022, the previous prior art rejection based on Beller has been withdrawn and a new prior art rejection is set forth (see below).

Claim Objections
Claims 8 and 12 are objected to because of the following informalities:  

Claim 8 recites “Signal output is ….”.  The examiner requests applicants include article “a” preceding recitation of “signal output”.
Claim 12 recites “A laboratory liquid distribution system further comprising:”.  The examiner requests applicants remove the word “further” from the claim limitation.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 8 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 8 refers to “the detector signal” and “Signal output”.  There is insufficient antecedent basis for these terms in the claims and it is unclear what applicants are referring to by these phrases.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-6, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beller (US 2005/0200491; already of record – hereinafter “Beller”), and further in view of Stumber et al. (US 2011/0139621 – hereinafter “Stumber”).

Regarding claim 17, Beller discloses a detector system for a laboratory liquid distribution system (Beller; figs 1 & 2, [0001, 0030]), the detector system comprising: 
a laboratory liquid container containing a liquid (Beller; [0031]), wherein the liquid is a blood sample, a urine sample, a chemical sample or an aqueous salt solution; and 
	a detector for the laboratory liquid distribution system (Beller; figs 1 & 2, [0001, 0030]), wherein the detector comprises
an electrical sensor defining a sensing area with a cross-sectional size of an opening of the laboratory liquid container (Beller discloses measuring electrodes 2, 3 are secured to the lid 1 of a container, and during operation, the two measuring electrodes 2, 3 extend into the container so that when the measuring electrodes 2, 3 come into contact with a conductive medium a measurement current flows between them; fig. 2, [0031].  The sensing area is defined by measuring electrodes 2, 3 shown in fig. 2. The measuring electrodes 2, 3 extending into the container therefore having a sending area with a cross-sectional size of an opening of the container),
the electrical sensor comprising a pair of exposed electrodes such that upon an undesired movement of the laboratory liquid container or the laboratory liquid distribution system, a portion of liquid contained therein contacts them to become electrically connected to generate an electrical sensor signal (ES) within the electrical sensor (Beller discloses two measuring electrodes (2, 3) secured to a lid (1) that extend into a metered container; figs 1 & 2, #2, #3, [0031] and a measurement current IM is generated when the two electrodes come into contact with the conductive liquid in the container; [0031, 0036].  The liquid in the container may splash, spill, or otherwise contact the electrical sensor in a case where undesired movement of the laboratory liquid container occurs and is therefore capable of meeting the claim limitation).
Beller does not disclose the sensing area has a cross-sectional size in the range of 50 mm2 to 400 mm2 that is configured to cover a corresponding cross sectional size of an opening of the laboratory liquid container, the pair of electrodes defines a plurality of inward-extending comb-like protrusions that alternate with adjacent comb-like protrusions of the other pair of exposed electrodes with a maximum distance therebetween of 1000 µm, and the liquid contacts an alternating pair of the adjacent comb-like protrusions.
However, Stumber teaches the analogous art of an electrical sensor comprising a pair of electrodes (Stumber teaches an interdigital electrode system composed of two electrode groups having interdigitally situated electrodes 1a and 1b; fig. 1a, [0051]), the electrical sensor defining a sensing area with a cross-sectional size in the range of 50 mm2 to 400 mm2 (Stumber teaches the interdigital electrode system may have a length (L) of ≥ 10 mm to ≤ 60 mm, and/or a width (B) of ≥ 3 mm to ≤ 30 mm, and/or a surface area of (LxB) of ≥30 mm2 to ≤1800 mm2; [0024]), the pair of electrodes defines a plurality of inward-extending comb-like protrusions that alternate with adjacent comb-like protrusions of the other pair of exposed electrodes with a maximum distance therebetween of 1000 µm (Stumber teaches the interdigital electrode system is composed of two electrode groups having electrodes which are situated in an interdigitated manner, and in particular, is an electrode system composed of two comb-like/finger-like electrodes which are mutually engaged, in particular in an alternating manner; figs. 1a & 1b, [0006].  The electrodes of the interdigital electrode system may have a distance (D) to one another of ≥10 µm to ≤500 µm; fig. 1b, [0026]), and the liquid contacts an alternating pair of the adjacent comb-like protrusions (Stumber teaches a polarizable solution is pumped through the device, a voltage is applied to the pair of electrodes 1a and 1b of the interdigital electrode system to perform accumulation of bioparticles between the pair of electrodes; [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical sensor comprising the pair of electrodes of Beller with the electrical sensor comprising the pair of electrodes having a sensing area with a cross-sectional size in the range of 30 mm2 to 1800 mm2, wherein the pair of electrodes defines a plurality of inward-extending comb-like protrusions that alternate with adjacent comb-like protrusions of the other pair of exposed electrodes with a maximum distance therebetween of ≥10 µm, and the liquid contacts an alternating pair of the adjacent comb-like protrusions, as taught by Stumber, because Stumber teaches the electrical sensor comprising a sensing area in the range of 30 mm2 to 1800 mm2 and having a plurality of inward-extending comb-like protrusions that alternate with adjacent comb-like protrusions of the other pair of exposed electrodes with a maximum distance therebetween of ≥10 µm allows detection polarizable bioparticles brought close to the electrodes as the liquid contacts the alternating pair of electrodes; [0013].  The modification resulting in the cross-sectional size being configured to cover a corresponding cross-sectional size of an opening of a laboratory liquid container and a portion of the liquid contained therein contacting an alternating pair of the adjacent comb-like protrusions when undesirable movement occurs.  Modified Beller teaches the sensing area has a broader range of 30 mm2 to 1800 mm2 but silent to narrow range of 50 mm2 to 400 mm2.  However, “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F. 3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Furthermore, overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of 50 mm2 to 400 mm2 that corresponds to the claimed range, to provide the advantage of sizing the sensing area to accommodate a commonly used test tube having a diameter of 13 mm. In re Malagari, 184 USPQ 549 (CCPA 1974). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Beller and Stumber both teach an electrical sensor comprising a pair of electrodes that define a sensing area.
Note: What the liquid in the container is relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.  Furthermore “upon an undesired movement of the laboratory liquid container or the laboratory liquid distribution system” is conditional statements and do not necessarily have to occur, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).

Regarding claim 5, modified Beller teaches the detector system according to claim 17, further compring, a mount configured to mount the electrical sensor at the laboratory liquid container (Beller teaches the electrical sensor is secured to a lid of the container; fig. 1, #1, [0030]).  

Regarding claim 6, modified Beller teaches the detector system according to claim 17 above, further comprising a signal output electrically 25connected with the electrical sensor and configured to output a detector signal (DS) in dependence of the generated electrical sensor signal (ES) (Beller teaches the generated electrical sensor signal IM is configured to forward a signal to the process flow control when the conductive sample medium contacts the electrodes; [0031].  Therefore the device of Beller having a signal output since the generated electrical sensor signal IM is forwarded to a process flow control).  

Regarding claim 18, modified Beller teaches the detector system according to claim 17 above, wherein the maximum distance between the alternating pair of the adjacent comb-like protrusion is 400 µm (The modification of the electrical sensor comprising the pair of electrodes of Beller with the electrical sensor comprising the pair of electrodes having a sensing area with a cross-sectional size in the range of 30 mm2 to 1800 mm2, wherein the pair of electrodes defines a plurality of inward-extending comb-like protrusions that alternate with adjacent comb-like protrusions of the other pair of exposed electrodes with a maximum distance therebetween of ≥10 µm, and the liquid contacts an alternating pair of the adjacent comb-like protrusions, as taught by Stumber, has previously been discussed in claim 17 above.  Stumber discloses the maximum distance between the alternating pair of the adjacent comb-like protrusions is ≥10 µm; [0026]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beller, in view of Stumber, and further in view of Crum et al (US 2017/0320054; already of record – hereinafter “Crum”).

Regarding claim 7, modified Beller teaches the detector system according to claim 6 above, having the signal output configured to output the detector signal.Page 21 of 25 Docket No.: P34070-US  
Modified Beller does not teach the signal output is a wireless signal output, wherein the wireless signal output is as a wireless30 detector signal.
However, Crum teaches the analogous art of a detector (Crum; fig. 2, #422(a-d), [0251]), wherein the detector comprises a wireless signal output configured to output a wireless detector signal (Crum teaches the detector device 422 includes a radio-frequency identification (RFID) tag with a small metallic antenna and a silicon chip, and the information content of the RFID tag communicates with the communication device 452; [0251]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the signal out configured to output the detector signal of modified Beller, with the wireless signal output that is a wireless signal output, as taught by Crum, because Crum teaches the wireless signal output that is a wireless signal allows sample to be held in a carrier assembly and transported by a transporter; (Crum; 0014]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Crum both teach a detector (Crum; fig. 2, #422(a-d), [0251]) comprising a signal output (Crum; [0251]).

Regarding claim 8, modified Beller teaches the detector system according to claim 17 above comprising the laboratory liquid container and the electrical sensor that generates an electrical sensor signal.
Modified Beller does not teach an inertial sensor configured to be arranged in a region of the laboratory liquid container to cooperate with the electrical sensor and to generate an inertial sensor signal comprising an inertial value in dependence of the generated electrical sensor signal.  Signal output is a wireless signal output, wherein the wireless signal output is configured to output the detector signal as a wireless detector signal.
However, Crum teaches the analogous art of a detector (Crum; fig. 2, #422(a-d), [0251]), wherein the detector comprises an inertial sensor configured to be arranged in a region of the laboratory liquid container and to generate an inertial sensor signal comprising an inertial value (Crum teaches a detector 422 physically coupled to the container; fig. 2, [0251], the detector 422 includes a radio-frequency identification (RFID) tag with a small metallic antenna and a silicon chip to communicate the information content of the RFID tag with a communication device 452; [0251].  Crum additionally teaches that the detection device includes sensing elements which consist of an accelerometer; [0251, 0254]). Signal output is a wireless signal output, wherein the wireless signal output is configured to output the detector signal as a wireless detector signal (Crum teaches the detector device 422 includes a radio-frequency identification (RFID) tag with a small metallic antenna and a silicon chip, and the information content of the RFID tag communicates with the communication device 452; [0251])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detector of modified Beller to further include an inertial sensor configured to generate an inertial sensor signal, as taught by Crum, because Crum teaches the accelerometer records impact or inversion of the container (Crum; [0254]).  The modification resulting in the inertial sensor being configured to cooperate with the electrical sensor in dependence of the generated electrical sensor signal since Crum teaches the accelerometer is used to record impact or inversion; [0254].  Therefore, when the container is inverted, both the electrical sensor and the accelerometer would generate a signal.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Crum both teach a detector (Crum; fig. 2, #422(a-d), [0251])7.

Claims 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beller; in view of Stumber, and further in view of Denninger et al. (US 2014/0231217; already of record – hereinafter “Denninger”).

Regarding claim 10, modified Beller teaches the detector system for the laboratory liquid distribution system according to claim 17 above, the detector system comprising: 
Modified Beller does not teach a liquid container carrier, wherein the liquid container carrier is adapted to carry at least one laboratory liquid container containing the liquid, wherein the detector is carried by the liquid container carrier.
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]) and at least one laboratory liquid container containing a liquid (Denninger; [0063]) wherein the laboratory distribution system further comprises a liquid container carrier (Denninger; fig. 5, #1’, [0091]), wherein the liquid container carrier is adapted to carry at least one laboratory liquid container containing the liquid (Denninger; fig. 4, #3, [0063, 0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the detector system of modified Beller to further include a liquid container carrier adapted to carry at least one laboratory liquid container, as taught by Denninger, because Denninger teaches the detector system comprising a container carrier adapted to carry at least one laboratory liquid container is used to carry each liquid container between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  The modification resulting in the detector of Beller being carried by the liquid container carrier of Denninger.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system comprising at least one laboratory liquid container containing a liquid.

Regarding claim 12, modified Beller teaches a laboratory liquid distribution system (Beller; [0002-0004]), further comprising:
the detector system according to claim 17 (The detector system of claim 9 has previously been discussed above).
Modified Beller does not teach a plurality of liquid container carriers, wherein each of the plurality of liquid container carriers is configured to carry at least one laboratory liquid container containing the liquid; a transport plane, wherein the transport plane is configured to support the plurality of liquid container carriers; a plurality of drive elements configured to move the plurality of liquid container carriers on the transport plane; a control device configured to control the plurality of drive elements such that the plurality of liquid container carriers moves on the transport plane along corresponding transport paths.  
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) further comprising a plurality of liquid container carriers (Denninger; fig. 5, #1’, [0006]), wherein each of the plurality of liquid container carriers is configured to carry at least one laboratory liquid container containing a liquid (Denninger; fig. 4, #3, [0063-0064]), a transport plane, wherein the transport plane is configured to support the plurality of liquid container carriers on the transport plane (Denninger; fig. 1, #4, [0065]), a plurality of drive elements configured to move the plurality of liquid container carriers on the transport plane (Denninger; figs, 1-3, [0065-0067]), a control device configured to control the plurality of drive elements such that the plurality of liquid container carrier moves on the transport path along corresponding transport paths (Denninger; figs. 1-3, [0065-0067, 0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory liquid distribution system of modified Beller to further includes a plurality of liquid container carriers configured to carry at least one laboratory liquid container, a transport plane configured to support the container carriers, a plurality of drive elements configured to move the container carriers on the transport plane, and a control device configured to control the drive elements such that the container carrier move on the transport plane along corresponding transport paths, as taught by Denninger, because Denninger teaches the container carriers configured to carry at least one container along a transport plane controlled by a plurality of drive elements allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]).

Regarding claim 13, modified Beller teaches the laboratory liquid distribution system according to claim 12 above.
Modified Beller does not teach a signal receiver configured to receive the electrical sensor signal and/or the detector signal (DS, RS) and/or an inertial sensor signal (IS), wherein the control device configured to cooperate with the signal receiver and is configured to control the plurality of drive elements in dependence of the received electrical sensor signal and/or the received detector signal (DS, RS) and/or the received inertial sensor signal (IS)
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) further comprising a signal receiver configured to receive the electrical sensor signal and/or a detector signal and/or an inertial sensor signal, wherein the control device configured to cooperate with the signal receiver and is configured to control the plurality of drive elements in dependence of the received electrical sensor signal and/or the received detector signal and/or the received inertial sensor signal (Denninger teaches the RFID tag on each container carrier can be read by an RFID reader placed at one or more specific locations within the laboratory liquid distribution system below the transport plane; [0047-0048], the control device comprises a move unit that cooperates with the RFID reader to control movement of the container carriers by generating driving commands based on computed routes using a driver unit, and the driver unit cooperates with the drive elements in response to commands received from a routing unit; [0108-0109]).  Therefore, RFID reader of Denninger being a signal receiver configured to receive the detector signal and control the drive elements in response to the received detector signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory liquid distribution system of modified Beller to further include a signal receiver configured to receive the detector signal to control the plurality of drive elements, as taught by Denninger, because Denninger teaches the signal receiver configured to receive the detector signal to control the plurality of drive elements is used to generate start and destination locations for respective container carriers based on knowledge of necessary analyses of the samples, and the signal receiver facilitates the automated control of the sample container movements (Denninger; [0108-0109]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]).

Regarding claim 14, modified Beller teaches the laboratory liquid distribution system according to claim 12 above.
Modified Beller does not teach wherein each of the plurality of liquid container carriers comprises a magnetically active device, wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators, wherein the plurality of electro-magnetic actuators is stationary arranged below the transport plane and is configured to move the plurality of liquid container carriers on the transport plane by applying a magnetic drive force to the plurality of liquid container carriers, and wherein the control device is configured to control the number of electro-magnetic actuators such that the plurality of liquid container carriers moves on the transport plane along corresponding transport paths.  
However, Denninger teaches the analogous art of a laboratory liquid distribution system (Denninger; fig, 1, #100, [0063]) further comprising the plurality of liquid container carriers comprising a magnetically active device (Denninger; fig. 5, #6, #7, [0091]), wherein the plurality of drive elements comprises a plurality of electro-magnetic actuators (Denninger; fig. 5, #5’, [0006, 0021, 0024, 0043, 0046, 0051, 0091]), wherein the plurality of electo-magnetic actuators is stationary arranged below the transport plane (Denninger; fig. 5, #5’, [0006, 0021, 0043, 0057, 0067]) and is configured to move the plurality of liquid container carriers on the transport plane by applying a magnetic drive force to the plurality of liquid container carriers (Denninger; [0006, 0021, 0024, 0043, 0046, 0057, 0059, 0062, 0103-0106]), and wherein the control device is configured to control the number of electromagnetic actuators such that the plurality of liquid container carriers moves on the transport plane along corresponding transport paths (Denninger; [0006, 0021, 0043, 0065, 0070, 0083, 0108-0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory liquid distribution system of modified Beller to further include the plurality of liquid container carriers comprising a magnetically active drive such, the plurality of drive elements to comprise a plurality of electro-magnetic actuators stationary below the transport plane configured to move the container carriers, and the control device to control the electromagnetic actuators, as taught by Denninger, because Denninger teaches the laboratory distribution system comprising the container carriers having the magnetically active drive, the electro-magnetic actuations stationary below the transport plane, and the control device which controls the electromagnetic actuators allows each liquid container to be transported between different laboratory stations or specimen-processing instruments used in the laboratory system (Denninger; [0061-0064]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory liquid distribution system (Denninger; fig. 1, #100, [0063]).

Regarding claim 15, modified Beller teaches a laboratory automation system (Beller; [0002-0004]), the laboratory automation system comprising:Page 23 of 25 Docket No.: P34070-US 
the laboratory liquid distribution system according to claim 12 (The laboratory liquid distribution system of claim 12 has previously been discussed above).
Modified Beller does not teach a plurality of laboratory stations; and wherein the laboratory liquid distribution system is configured to distribute the plurality of liquid container carriers and/or laboratory liquid containers between the laboratory stations.  
However, Denninger teaches the analogous art of a laboratory automation system (Denninger; fig. 1, #1000) further comprising a plurality of laboratory stations (Denninger; fig. 1, #22, [0063]) and wherein the laboratory liquid distribution system is configured to distribute the plurality of liquid container carriers and/or laboratory liquid containers between the laboratory stations (Denninger; [0063]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the laboratory automation system of modified Beller to further include a plurality of laboratory stations wherein the laboratory liquid distribution system is configured to distribute the plurality of liquid container carriers between the laboratory stations, as taught by Denninger, because Denninger teaches the laboratory automation system having the plurality of laboratory stations wherein the liquid distribution system is configured to distribute the plurality of liquid containers between the stations is well-known and conventional in the art of laboratory sample distribution systems (Denninger; [0002-0003]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Beller and Denninger both teach a laboratory automation system (Denninger; fig. 1, #1000).

Response to Arguments
Applicants arguments/remarks filed on 08/24/2022 and 09/20/2022 have been fully considered.

Applicants argue on page 7-8 of their remarks filed on 08/24/2022 that neither Beller nor Hodges disclose the amended limitation of an electrical sensor configured to cover a corresponding cross sectional size of an opening of the laboratory liquid container and that the electrical sensor comprises a pair of exposed electrodes, wherein each exposed electrode in the pair of exposed electrodes comprises a plurality of comb-like protrusions that alternate with adjacent comb-like protrusions of the other of the pair of exposed electrodes, and wherein a maximum distance between the alternating comb-like protrusions of the exposed electrodes is 1000 µm.  The examiner agrees with applicants arguments and notes the arguments are towards the amended language.  The examiner has withdrawn the previous prior art rejection based on Beller and has set forth a new prior art rejection which the examiner contends teaches the amended limitations above.  

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:

Paulus et al. (US 2008/0036444) discloses a sensor comprising a plurality of comb-like protrusions in the shape of a circle.
Frey et al. (US 2007/0080060) discloses an electrochemical system comprising two electrodes with a plurality of comb-like protrusion in an alternating manner.
Kawaguchi et al. (US 2013/0269431) discloses a liquid level detection device comprising a pair of electrodes with a plurality of comb-like protrusions in an alternating manner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798